Judgment unanimously affirmed. Memorandum: The trial court properly permitted the victim to testify that, several minutes after he was shot, he told an ambulance attendant that defendant was the person who shot him. The record supports the court’s determination that the victim’s response to the attendant’s question about who shot him constituted an excited utterance (see, People v Brown, 70 NY2d 513).
The suppression court did not err in summarily concluding that the pretrial identification of defendant by an eyewitness was confirmatory and that a Wade hearing was not required. The witness had been acquainted with defendant for eight years, and thus, a Rodriguez hearing (see, People v Rodriguez, 79 NY2d 445), a pre-Wade hearing required in certain instances to determine whether the pretrial identification was confirmatory, was not needed. (Appeal from Judgment of Monroe County Court, Marks, J.—Assault, 1st Degree.) Present—Green, J. P., Balio, Lawton, Fallon and Davis, JJ.